DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/17/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 15 is directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite training a neural network based on received information which are basic concepts of performing human activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
	Examiner Notes: By providing a control (operating) limitation as in claims 1 and 14, this would overcome the current 101 rejection. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia Corrochano (USPGPub 2020/0071913).	As per claim 15, Garcia Corrochano discloses a method of training a neural network for determining a pose of an articulating boom arm of a machine based on captured image data, the method comprising: 	receiving, by an electronic processor from a sensor, a signal indicative of a measured pose of at least one part of the articulating boom arm, wherein the sensor is configured to directly measure a pose of the at least one part of the articulating boom arm (see at last paragraph 0111; wherein the processor 344 also receives sensor data from the sensors 329. The processor 344 synchronises each image with corresponding sensor data (for example, aligning a timestamp on each image with the sensor data having the closest timestamp). The processor 344 determines the position of the bucket 327 shown in each image from the corresponding sensor data); 	receiving, by the electronic processor from a camera mounted to the machine, an image of at least part of the machine (see at least paragraph 0102; wherein an image is acquired from the camera 242 at step 261…see at least paragraph 0111; wherein the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320. Each image of the backhoe 320 is received by processor 344 in training the data collection system 340 located in the cab of the training machine 300); and 	training the neural network to determine the pose of the at least one part of the articulating boom arm based on one or more captured images (see at least paragraph 0113; wherein generate training data that provides adequate training for the neural network to be able to accurately determine the position of the bucket 227 from images taken during a wide range of combinations of tasks and operating conditions), wherein the signal indicative of the measured pose from the sensor and the image captured by the camera are used as training input to train the neural network (see at least paragraph 0111; wherein at regular intervals while the training machine 300 is carrying out tasks, the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320. Each image of the backhoe 320 is received by processor 344 in training the data collection system 340 located in the cab of the training machine 300. The processor 344 also receives sensor data from the sensors 329. The processor 344 synchronises each image with corresponding sensor data (for example, aligning a timestamp on each image with the sensor data having the closest timestamp). The processor 344 determines the position of the bucket 327 shown in each image from the corresponding sensor data. Each image of the backhoe 320 is stored together with the corresponding position of the bucket 327 on storage device 348, to build up a comprehensive set of training data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 11, and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia Corrochano (USPGPub 2020/0071913) in view of Akanda et al. (USPGPub 2017/0298592).	As per claim 1, Garcia Corrochano discloses a system comprising: 	a machine (see at least Figure 4; item 300) including 		a machine body (see at least Figure 4; item 310), 		an articulating boom arm including a hoist boom coupled to the machine body and a stick boom coupled to a distal end of the hoist boom (see at least Figure 4; item 322), 		a hoist actuator configured to controllably adjust an angle of the hoist boom relative to the machine body (see at least Figure 4; items 328, 324), and 		a stick actuator configured to controllably adjust an angle of the stick boom relative to the hoist boom (see at least Figure 4; items 328, 322); 	a hoist sensor configured to output a signal indicative of the angle of the hoist boom relative to the machine body that is directly measured by the hoist sensor (see at least Figure 4; items 329, 324); 	a stick sensor configured to output a signal indicative of the angle of the stick boom relative to the hoist boom that is directly measured by the stick sensor see at least Figure 4; items 329, 322); 	a camera mounted to the machine with a field of view that includes at least a part of the machine (see at least Figure 5; item 342); 	an electronic processor (see at least Figure 5; item 344) configured to 		train a neural network to determine, based on image data captured by the camera (see at least paragraph 0113; wherein generate training data that provides adequate training for the neural network to be able to accurately determine the position of the bucket 227 from images taken during a wide range of combinations of tasks and operating conditions), at least one selected from a group consisting of the angle of the hoist boom relative to the machine body and the angle of the stick boom relative to the hoist boom, wherein the signal output by the hoist sensor, the signal output by the stick sensor, and an image captured by the camera are used as training input to train the neural network (see at least paragraph 0111; wherein at regular intervals while the training machine 300 is carrying out tasks, the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320. Each image of the backhoe 320 is received by processor 344 in training the data collection system 340 located in the cab of the training machine 300. The processor 344 also receives sensor data from the sensors 329. The processor 344 synchronises each image with corresponding sensor data (for example, aligning a timestamp on each image with the sensor data having the closest timestamp). The processor 344 determines the position of the bucket 327 shown in each image from the corresponding sensor data. Each image of the backhoe 320 is stored together with the corresponding position of the bucket 327 on storage device 348, to build up a comprehensive set of training data);  14Attorney Docket No. 208065-9241-USO1 		determine an actual pose of the articulating boom arm based on at least one selected from a group consisting of the signal output from the hoist sensor, the signal output by the stick sensor, and the output of the neural network based on image data captured by the camera (see at least paragraph 0102; wherein the image is processed through a neural network algorithm that has previously been trained to determine the position of a bucket 227 from images of the backhoe 220. The neural network algorithm outputs the determined position of the bucket 227 at step 263 and, at step 264, the position of the bucket 227 is communicated to an output device). Garcia Corrochano does not explicitly mention operate the hoist actuator and the stick actuator based at least in part on the determined actual pose of the articulating boom arm.	However Akanda does disclose:		operate the hoist actuator and the stick actuator based at least in part on the determined actual pose of the articulating boom arm (see at least paragraph 0063; wherein the control output is provided to feedback control loop, such as a fuzzy neural controller implemented by the controller 200 or a separate controller that adjusts the tilt of the bucket 34 through automatic control of the pivot actuator 36 to maintain the current digging angle as close as possible to the target angle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Akanda with the teachings as in Garcia Corrochano. The motivation for doing so would have been to provide improper engagement of the tilt function may result in a loss of productivity, machine damage, or both, see Akanda paragraph 0003.	As per claim 3, Garcia Corrochano discloses wherein the hoist actuator includes a hydraulic hoist cylinder configured to increase the angle of the hoist boom relative to the machine body by extending a piston of the hydraulic hoist cylinder and to decrease the angle of the hoist boom relative to the machine body by retracting the piston of the hydraulic hoist cylinder, and wherein the hoist sensor includes a displacement sensor configured to directly measure a linear displacement of the piston and to output a signal indicative of the linear displacement of the piston (see at least paragraph 0110; wherein each hydraulic actuator 328 on the training machine 300 has a sensor 329 incorporating a linear encoder for measuring the extension of an extendable portion 330 of the hydraulic actuator 328. Each sensor 329 is fixed adjacent to an extendable portion 330 of a hydraulic actuator (in this case, fixed to the housing of the hydraulic actuator 328). Each sensor 329 reads a scale 331 which is marked on the extendable portion 330 of the adjacent hydraulic actuator 328, in order to measure the extension of the extendable portion 330 of the hydraulic actuator 328. The measurements from sensors 329 can be used to derive the position of the bucket 327 relative to the training machine 300).  	As per claim 5, Garcia Corrochano discloses wherein the stick actuator includes a hydraulic stick cylinder configured to increase the angle of the stick boom relative to the hoist boom by extending a piston of the hydraulic stick cylinder and to decrease the angle of the stick boom relative to the hoist boom by retracting the piston of the hydraulic stick cylinder, and wherein the stick sensor includes a displacement sensor configured to directly measure a linear displacement of the piston and to output a signal indicative of the linear displacement of the piston (see at least paragraph 0110; wherein each hydraulic actuator 328 on the training machine 300 has a sensor 329 incorporating a linear encoder for measuring the extension of an extendable portion 330 of the hydraulic actuator 328. Each sensor 329 is fixed adjacent to an extendable portion 330 of a hydraulic actuator (in this case, fixed to the housing of the hydraulic actuator 328). Each sensor 329 reads a scale 331 which is marked on the extendable portion 330 of the adjacent hydraulic actuator 328, in order to measure the extension of the extendable portion 330 of the hydraulic actuator 328. The measurements from sensors 329 can be used to derive the position of the bucket 327 relative to the training machine 300).  	As per claim 7, Garcia Corrochano discloses wherein the camera is mounted on the machine body and positioned with a field of view including at least part of the articulating boom arm (see at least paragraph 0111; wherein the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320).  	As per claim 11, Garcia Corrochano discloses further comprising a plurality of cameras, wherein each camera of the plurality of cameras is mounted on the machine and positioned to capture a different portion of the machine or a different perspective of at least a portion of the machine (see at least Figure 7; items 242, 442), and wherein the electronic processor is configured to train the neural network by training the neural network based on image data from each of the plurality of cameras (see at least paragraph 0111; wherein the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320. Each image of the backhoe 320 is received by processor 344 in training the data collection system 340 located in the cab of the training machine 300).  	As per claim 13, Garcia Corrochano discloses wherein the electronic processor is configured to train the neural network by training the neural network based on the image data captured by the camera, a previously determined pose of the articulating boom arm, and known limits of at last one actuator selected from a group consisting of the hoist actuator and the stick actuator (see at least paragraph 0111; wherein at regular intervals while the training machine 300 is carrying out tasks, the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320. Each image of the backhoe 320 is received by processor 344 in training the data collection system 340 located in the cab of the training machine 300. The processor 344 also receives sensor data from the sensors 329. The processor 344 synchronises each image with corresponding sensor data (for example, aligning a timestamp on each image with the sensor data having the closest timestamp). The processor 344 determines the position of the bucket 327 shown in each image from the corresponding sensor data. Each image of the backhoe 320 is stored together with the corresponding position of the bucket 327 on storage device 348, to build up a comprehensive set of training data). 	As per claim 14, Garcia Corrochano discloses a method for controlling movement of an articulating boom arm of a machine, the method comprising: 	capturing at least one image with a camera mounted on the machine, wherein the field of view of the camera includes at least a portion of the machine (see at least paragraph 0102; wherein an image is acquired from the camera 242 at step 261…see at least paragraph 0111; wherein the camera 342 captures an image of the backhoe 320, or at least part of the backhoe 320); 	applying an artificial intelligence mechanism with the at least one image as an input to the artificial intelligence mechanism, wherein the artificial intelligence mechanism is trained to output at least one value indicative of a pose of the articulating boom arm based on the at least one image as the input (see at least paragraph 0102; wherein at step 262, the image is processed through a neural network algorithm that has previously been trained to determine the position of a bucket 227 from images of the backhoe 220. The neural network algorithm outputs the determined position of the bucket 227 at step 263). Garcia Corrochano does not explicitly mention operating an actuator configured to cause movement of the articulating boom arm based at least in part on the output of the artificial intelligence mechanism. 	However Akanda does disclose:	operating an actuator configured to cause movement of the articulating boom arm based at least in part on the output of the artificial intelligence mechanism (see at least paragraph 0063; wherein the control output is provided to feedback control loop, such as a fuzzy neural controller implemented by the controller 200 or a separate controller that adjusts the tilt of the bucket 34 through automatic control of the pivot actuator 36 to maintain the current digging angle as close as possible to the target angle).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Akanda with the teachings as in Garcia Corrochano. The motivation for doing so would have been to provide improper engagement of the tilt function may result in a loss of productivity, machine damage, or both, see Akanda paragraph 0003.

Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia Corrochano (USPGPub 2020/0071913), in view of Akanda et al. (USPGPub 2017/0298592), and futher in view of Carter (USPGPub 2019/0134440).	As per claim 8, Garcia Corrochano and Akanda do not explicitly mention wherein the camera is mounted on an end effector of the articulating arm and positioned with a field of view including at least part of the articulating boom arm. 	However Carter does disclose:	wherein the camera is mounted on an end effector of the articulating arm (see at least paragraph 0092; wherein mount one or more lights 141 and/or cameras 142 oriented to illuminate and/or image the nozzle 14 mounted on a mounting plate 240 on the swivel 200 of the end effector 13) and positioned with a field of view including at least part of the articulating boom arm (see at least Figure 7; wherein Figure 7 discloses the camera has a field of view of the boom 505). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carter with the teachings as in Garcia Corrochano and Akanda. The motivation for doing so would have been to increase effectiveness and accuracy while performing machine operations, see Carter paragraph 0088.	As per claim 9, Garcia Corrochano and Akanda do not explicitly mention wherein the camera is mounted on an end effector of the articulating arm and positioned with a field of view including at least part of the machine body.  
	However Carter does disclose:	wherein the camera is mounted on an end effector of the articulating arm (see at least paragraph 0092; wherein mount one or more lights 141 and/or cameras 142 oriented to illuminate and/or image the nozzle 14 mounted on a mounting plate 240 on the swivel 200 of the end effector 13) and positioned with a field of view including at least part of the machine body (see at least Figure 7; wherein Figure 7 discloses the camera has a field of view of the housing 512).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Carter with the teachings as in Garcia Corrochano and Akanda. The motivation for doing so would have been to increase effectiveness and accuracy while performing machine operations, see Carter paragraph 0088.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garcia Corrochano (USPGPub 2020/0071913), in view of Akanda et al. (USPGPub 2017/0298592), and futher in view of Yamamoto (USPGPub 2021/0087794).	As per claim 10, Garcia Corrochano and Akanda do not explicitly mention wherein at least one selected from a group consisting of the hoist sensor and the stick sensor includes an inertial measurement unit.	However Yamamoto does disclose:	wherein at least one selected from a group consisting of the hoist sensor and the stick sensor includes an inertial measurement unit (see at last paragraph 0066; wherein the boom angle sensor S1 may include an IMU (Inertial Measurement Unit)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Yamamoto with the teachings as in Garcia Corrochano and Akanda. The motivation for doing so would have been to improve the accuracy of the stability degree calculation, see Yamamoto paragraph 0082.

Allowable Subject Matter
Claim(s) 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the electronic processor is configured to train the neural network by training the neural network only while the hoist sensor and the stick sensor are operating properly, wherein the electronic processor is further configured to determine whether the hoist sensor is operating properly; and determine whether the stick sensor is operating properly, and wherein the electronic processor is configured to determine the actual pose of the articulating boom arm by determining the actual pose of the articulating boom arm based on the signal output from the hoist sensor and the signal output from the boom sensor in response to determining that both the hoist sensor and the stick sensor are operating properly, and determining the actual pose of the articulating boom arm based on the output of the neural network based on image data captured by the camera in response to determining that the hoist sensor and the stick sensor are not both operating properly.  
Claim(s) 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the electronic processor is further configured to determine whether the hoist sensor is operating properly, and wherein the electronic processor is configured to determine the actual pose of the articulating boom arm by determining an actual angle of the hoist boom relative to the machine body based on the output of the displacement sensor in response to determining that the hoist sensor is operating properly, and determining the actual angle of the hoist boom relative to the machine body based on the output of the neural network based on image data captured by the camera in response to determining that the hoist sensor is not operating properly.  
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the electronic processor is further configured to determine whether the stick sensor is operating properly, and wherein the electronic processor is configured to determine the actual pose of the articulating boom arm by determining an actual angle of the stick boom relative to the hoist boom based on the output of the displacement sensor in response to determining that the stick sensor is operating properly, and determining the actual angle of the stick boom relative to the hoist boom based on the output of the neural network based on image data captured by the camera in response to determining that the stick sensor is not operating properly.  
Claim(s) 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein at least a portion of the machine includes a reflective paint, and wherein the electronic processor is further configured to filter the image data from the camera to distinguish the reflective paint on the machine from an image background before providing the captured image data as input to the neural network.  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2021/0230829 – Provides a shovel includes a lower traveling body, an upper turning body turnably mounted on the lower traveling body, an attachment including a boom attached to the upper turning body, an arm attached to an end of the boom, and an end attachment attached to an end of the arm, wherein a motion of the arm or the end attachment is corrected according to a stability of a body of the shovel.	USPGPub 2020/0015401 – Provides generally to the identification, tracking, mapping, and collection of objects from the ground or a field.	USPGPub 2019/0301131 – Provides a robotic machine includes at least one sensor coupled to the robotic machine configured to generate a signal indicative of a worksurface for which a worksurface operation is to be conducted. The robotic machine also includes a machine and robotic control system configured to receive the signal indicative of the worksurface, identify the worksurface operation to be conducted, and generate control signals for an end effector of the robotic machine to carry out the identified worksurface operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662